Citation Nr: 1455508	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for tinnitus.

2.  Entitlement to a rating higher than 10 percent for sensorineural hearing loss prior to June 7, 2012, and higher than 20 percent as of June 7, 2012.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for diabetic neuropathy right lower extremity.

5.  Entitlement to service connection for diabetic neuropathy left lower extremity.

6.  Entitlement to service connection for diabetic neuropathy right upper extremity.

7.  Entitlement to service connection for diabetic neuropathy left upper extremity.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for bladder disability.

10.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2010 rating decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  The April 2008 rating decision denied service connection for diabetes mellitus, diabetic neuropathy of the extremities, foot problems, hearing loss, and heart problems.  The Veteran filed a timely notice of disagreement, but was not issued a statement of the case.  As such, this rating decision never became final.  The Veteran has since filed new claims for all of these issues.  In the February 2010 rating decision, the Veteran was granted service connection for bilateral hearing loss and tinnitus, each assigned a 10 percent rating effective September 28, 2006.  The remaining issues were again denied as well as the additional issues of service connection for erectile dysfunction and bladder condition.  The Veteran perfected his appeal on all of these issues except for service connection for foot problems, which he specifically excluded from his substantive appeal.  See July 2012 VA Form 9.  Again, as the April 2008 rating decision was not final, the Veteran's claims are considered original claims for service connection and not claims to reopen.  This is reflected on the title page.

In a June 2012 rating decision, the Veteran's rating for bilateral hearing loss was increased to 20 percent effective June 7, 2012, the date of his VA audiologic examination.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of the hearing is associated with the claims file.

(The issue of service connection for a heart disability is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  At his February 2014 hearing, prior to of a decision in the appeal, the Veteran withdrew his appeal on the issue of a higher initial rating for tinnitus.

2.  Exposure to herbicides is not presumed and has not been established.

3.  Diabetes mellitus is not related to the Veteran's military service.

4.  Diabetic neuropathy of the bilateral upper and lower extremities is not related to the Veteran's military service or to a service-connected disability.

5.  Erectile dysfunction is not related to the Veteran's military service or to a service-connected disability.

6.  A bladder disability is not related to the Veteran's military service or to a service-connected disability.

7.  The Veteran's hearing loss equates to numeric designations of III and IV prior to June 7, 2012, and to numeric designations of IV and VI from June 7, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of a higher initial rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2014).

2.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The Veteran does not have diabetic neuropathy right lower extremity that is the result of disease or injury incurred in or aggravated by active military service; diabetic neuropathy right lower extremity is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  The Veteran does not have diabetic neuropathy left lower extremity that is the result of disease or injury incurred in or aggravated by active military service; diabetic neuropathy left lower extremity is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

5.  The Veteran does not have diabetic neuropathy right upper extremity that is the result of disease or injury incurred in or aggravated by active military service; diabetic neuropathy right upper extremity is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

6.  The Veteran does not have diabetic neuropathy left upper extremity that is the result of disease or injury incurred in or aggravated by active military service; diabetic neuropathy left upper extremity is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

7.  The Veteran does not have erectile dysfunction that is the result of disease or injury incurred in or aggravated by active military service; erectile dysfunction is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

8.  The Veteran does not have a bladder disability that is the result of disease or injury incurred in or aggravated by active military service; a bladder disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

9.  Higher initial ratings for hearing loss are not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdraw in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204. 

On the record at the February 2014 hearing, the Veteran withdrew from appeal his claim for a higher initial rating for tinnitus.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, so it is dismissed.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for diabetes, diabetic neuropathy, erectile dysfunction, and/or a bladder condition.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to any of these conditions until several years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between current disability and active service.  For all of these reasons, the evidence does not indicate that a claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hearing Loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

As noted in the introduction, the Veteran was originally granted service connection for sensorineural hearing loss in the February 2010 rating decision at issue.  That evaluation was then increased to 20 percent, effective June 7, 2012, in a June 2012 rating decision.  The existing staged rating found that the Veteran's hearing impairment increased as of June 7, 2012, the date of his most recent VA examination which recorded a greater degree of hearing loss.  As explained below, the Board finds that this staged rating is appropriate.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  The rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Prior to June 7, 2012

At the time of his January 2010 VA audiologic evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
60
60
45
LEFT
25
45
55
55
45

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 68 percent in the left ear.  The examiner found that this hearing loss had no significant effect on the Veteran's occupation and no effect on his usual daily activities.

Under Table VI, the right ear is assigned Roman numeral "III" and the left ear assigned Roman numeral "IV."  Under Table VII, if the poorer ear is rated IV and the better ear is rated III, then a 10 percent rating is warranted.  See 38 C.F.R. § 4.85. 

Specific provisions are in effect for "exceptional patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Neither of these patterns is shown here.

Based on the objective data of record, there is no support for assignment of a rating higher than 10 percent for the Veteran's sensorineural hearing loss prior to June 7, 2012.  The January 2010 examination did not reveal audiometric results sufficient to warrant a 20 percent evaluation under 38 C.F.R. § 4.85.  A multiple level increase in either ear would be necessary to warrant a 20 percent evaluation, but hearing loss at that level is not reflected in the record.  Therefore, entitlement to a higher initial evaluation for sensorineural hearing loss prior to June 7, 2012 is not warranted.

From June 7, 2012

On June 7, 2012, the Veteran underwent another VA examination in conjunction with this claim.  At that time, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
55
60
49
LEFT
25
55
60
65
51

Speech recognition was 72 percent in the right ear and 60 percent in the left ear.  The Veteran reported experiencing difficulty understanding speech and had problems localizing sound.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(finding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results).  He had increased the volume of his radio.

Under Table VI, the right ear is assigned Roman numeral "IV" and the left ear assigned Roman numeral "VI."  Under Table VII, if the poorer ear is rated VI and the better ear is rated IV, then a 20 percent rating is warranted.  See 38 C.F.R. § 4.85.  The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b).  However these audiometric results do not show an exceptional pattern of hearing impairment for which application of either of these provisions is warranted.

At his February 2014 hearing, the Veteran testified that he still had difficulty hearing people despite his hearing aid.  He reported difficulty understanding the radio or television, particularly music.

The objective data of record supports the assignment of the current 20 percent rating and not more for the Veteran's sensorineural hearing loss as of June 7, 2012.  The June 2012 examination showed a worsening of symptoms sufficient to warrant the increase to a 20 percent rating, but did not reveal audiometric results sufficient to warrant a 30 percent evaluation under 38 C.F.R. § 4.85.  A single level increase in both ears or a multiple level increase in either ear would be necessary to warrant a 30 percent evaluation, but hearing loss at that level is not reflected in the record.  Again, the Veteran's lay statements are consistent with the examination results, but do not establish the next higher level of loss.  Therefore, entitlement to a higher initial evaluation for sensorineural hearing loss as of June 7, 2012 is not warranted.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria specifically describe the symptomatology of the Veteran's disorder, namely loss of acuity.  As the rating schedule is adequate, referral for extraschedular consideration is not in order.

Diabetes Mellitus

Diabetes mellitus, type II, is a condition for which service connection can be presumed if the Veteran is found to have been exposed to a herbicide agent, such as Agent Orange, during his military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Thus, the Board will first consider whether the evidence shows exposure to a herbicide agent.

Exposure to herbicides is presumed for a veteran who between April 1, 1968, and August 31, 1971, had active duty service in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period.  38 C.F.R. § 3.307(a)(6)(iv).  The Veteran served in Korea at Camp Santa Barbara during the applicable time period.  The Joint Services Records Research Center (JSSRC), after investigation, found that the Veteran's unit was not among those that would have been exposed to Agent Orange in Korea.  As such, his exposure is not presumed.

The Board notes that the presumption of exposure for veterans who served in Korean along the DMZ is not as broad as the presumption provided for veterans who served in the Republic of Vietnam in that it is limited to specific units and not afforded to every veteran during that period who set foot inside the DMZ at any point.  Cf. 38 C.F.R. § 3.307(a)(6)(iv) with 38 C.F.R. § 3.307(a)(6)(iii).  The record shows that Camp Santa Barbara was located just north of the 38th Parallel.  In his testimony, the Veteran stated that he did not know if he had ever actually set foot in the DMZ, but it was possible that he had entered the DMZ to recover vehicles as part of his service.  Alternately, the Veteran has argued that his camp was near the DMZ (estimated variously as one mile or a mile and a half away) and that the herbicide sprayed there drifted into the camp.  See October 2006 statement, June 2008 notice of disagreement.  The record contains a memorandum on Agent Orange use in Korea that notes Agent Orange was used between the front line defensive positions and the south barrier fence, noting that "[a]lthough restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that effects of spraying were sometimes observed as far as 200 meters [roughly 1/16th of a mile] down wind."  The Veteran's statements place him outside of that range.  Even if the Veteran was able to establish that he did enter the DMZ during his service or that he was within this 200 meter drift zone, this alone would not establish exposure to herbicides because he would also have to establish that he was there contemporaneous with herbicide use.  While the Veteran's account of defoliation around his camp is credible, he is not competent to provide lay evidence of the defoliation method used, specifically, whether it was a herbicide agent as defined by regulation.  Therefore, exposure to herbicides is not shown.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran is currently diagnosed with diabetes mellitus.  He reports that this diagnosis was made in 2001, more than 30 years after his separation from service.  See September 2006 claim.  There is no record during service of a diagnosis of diabetes mellitus or any symptoms attributable to that condition.  Moreover, as discussed above, the Veteran's claimed exposure to herbicides has not been established.  Thus, the in-service incurrence requirement is not met and direct service connection is not warranted.

Diabetic Neuropathy

The Veteran has claimed service connection for diabetic neuropathy of the right and left lower extremities and the right and left upper extremities secondary to diabetes mellitus.  As noted immediately above, service connection for diabetes mellitus has not been established.  Therefore service connection for neuropathy of the bilateral upper and lower extremities secondary to diabetes mellitus is not warranted.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Early onset peripheral neuropathy is a disability for which service connection can be presumed for herbicide exposed veterans.  See 38 C.F.R. § 3.309(e).  As explained above, however, the Board has not found in-service herbicide exposure.  Thus, presumptive service connection is not warranted.

Finally, the Board has considered whether direct service connection is warranted for diabetic neuropathy of the bilateral upper and lower extremities.  See Davidson, 581 F.3d 1313.  The Veteran's service treatment records, however do not show a diagnosis of diabetic neuropathy of any extremity or any associated symptoms.  The Veteran himself has reported that his diabetic neuropathy began after his diabetes and several years after service.  Thus, the in-service incurrence requirement is not met and direct service connection is not warranted.

Erectile Dysfunction

As with the neuropathy claims, the Veteran has claimed that his erectile dysfunction is secondary to his diabetes mellitus.  As the Veteran is not service connected for diabetes mellitus, it cannot form the basis for entitlement to secondary service connection.  See 38 C.F.R. § 3.310(a); see also Harder, 5 Vet. App. 187.

The Board has instead considered whether direct service connection is warranted.  The Veteran's treatment records show a current diagnosis of erectile dysfunction, but his service treatment records show no complaints of or treatment for this condition.  The Veteran has not claimed that his erectile dysfunction began in service, nor has he submitted any additional evidence linking current erectile dysfunction to his military service.  Therefore, the in-service incurrence requirement is not met and direct service connection is not warranted.  See Davidson, 581 F.3d 1313.  

Bladder Disability

The Veteran has also claimed that his bladder disability is secondary to his diabetes mellitus.  Again, the Veteran is not service connected for diabetes mellitus and so it cannot form the basis for a claim of entitlement to secondary service connection.  See 38 C.F.R. § 3.310(a); see also Harder, 5 Vet. App. 187.

The Board has instead considered whether direct service connection is warranted.  The Veteran's service treatment records show no complaints of or treatment for a bladder condition and the Veteran has not claimed that any bladder problem began in service.  Therefore, the in-service incurrence requirement is not met and direct service connection is not warranted.  See Davidson, 581 F.3d 1313.  


ORDER

The appeal on the issue of a higher initial rating higher for tinnitus is dismissed.

Entitlement to higher initial ratings for hearing loss is denied.

Service connection for diabetes mellitus is denied.

Service connection for diabetic neuropathy of the right lower extremity is denied.

Service connection for diabetic neuropathy of the left lower extremity is denied.

Service connection for diabetic neuropathy of the right upper extremity is denied.

Service connection for diabetic neuropathy of the left upper extremity is denied.

Service connection for erectile dysfunction is denied.

Service connection for a bladder condition is denied.


REMAND

The Veteran's treatment records show a diagnosis of coronary artery disease.  At the time of his separation from service, the Veteran underwent a chest x-ray.  This x-ray showed calcification in the left apex.  It is unclear from this record whether it refers to the apex of the heart or the lungs, particularly in light of the examiner's finding that both systems were normal.  To the extent that coronary calcification and coronary artery disease may be related, this is sufficient to trigger VA's duty to conduct an examination and obtain medical opinion evidence.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of any heart condition.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.

a.  The examiner should determine whether the December 1968 finding of "calcification [left] apex" refers to the Veteran's heart or lungs.  

b.  The examiner should also determine the existence of any current heart condition.

c.  For each current heart disability identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during military service or is otherwise related to the Veteran's active military service.

The examiner should provide reasons for the opinion. The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, the AOJ should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


